Citation Nr: 1635911	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  13-35 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for service-connected chronic obstructive pulmonary disorder (COPD) prior to October 25, 2007 and in excess of 30 percent thereafter.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

N.K., Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1972 to August 1976 and was in receipt of the Combat Action Ribbon.  The Veteran died in April 2009.  The appellant is his surviving spouse and the substitute claimant, as noted by the RO in the statement of the case.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in Jackson, Mississippi which awarded service connection for the Veteran's COPD and assigned a noncompensable (zero percent) evaluation prior to October 25, 2007 and a 30 percent evaluation thereafter.  Jurisdiction currently resides at the VA RO in Oakland, California.

At the time of the Veteran's death, he had initiated an appeal to the January 2008 rating decision that awarded service connection for COPD and established the zero percent evaluation prior to October 25, 2007 and a 30 percent evaluation thereafter.  See January 2009 notice of disagreement.  Following the Veteran's death, in June 2009, the appellant filed a claim based upon her status as the Veteran's surviving spouse requesting to continue the Veteran's increased rating claim.  Upon the death of a claimant, a person who would be eligible to receive accrued benefits due to the claimant may be substituted as the claimant for the purposes of processing the claim to completion.  See 38 U.S.C.A. § 5121A (West 2014).  In this case, the appellant's claim to continue the Veteran's increased rating claim was accepted by the RO as a request for substitution as the claimant in the claim pending at the time of the Veteran's death and the appellant's request for substitution was granted.  See November 2013 statement of the case (SOC).  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.


FINDINGS OF FACT

1.  Prior to October 25, 2007, the Veteran's COPD more closely approximates moderate asthma, with asthmatic attacks rather frequent (separated by only 10 to 14 day intervals) and  moderate dyspnea on exertion between attacks, or moderately severe asthma with persistent cough at intervals throughout the day, considerable expectoration, and considerable dyspnea on exercise.

2.  On and after October 25, 2007, the Veteran's COPD did not approximate FEV-1 of 40- to 55-percent predicted, FEV-1/FVC of 40 to 55 percent, DLCO (SB) of 40-to 55-percent predicted, maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit), at least monthly visits to a physician for required care of exacerbations, intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids, severe asthma with frequent attacks of asthma (one or more attacks weekly), and marked dyspnea on exertion between attacks with only temporary relief by medication and more than light manual labor precluded, or severe asthma, with severe productive cough and dyspnea on slight exertion and pulmonary function tests indicative of severe ventilator impairment.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 30 percent, but no more, prior to October 25, 2007, for the Veteran's COPD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6602 (effective prior to October 7, 1996); 38 C.F.R. § 4.97, Diagnostic Code 6602 (effective on and subsequent to October 7, 1996) (2015). 

2.  The criteria for an initial rating in excess of 30 percent on and after October 25, 2007 for the Veteran's COPD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.97, 38 C.F.R. § 4.97, Diagnostic Code 6602 (2015). 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  This notice must specifically inform the claimant of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  In a letter mailed to the Veteran in October 2007, prior to the initial adjudication of the claims on appeal, VA satisfied this duty.  The Board further notes that the appellant received notice of both the old and current rating criteria in the November 2013 SOC. 

VA also has a duty to assist a claimant in the development of the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  In this case, VA has obtained the Veteran's service treatment records, and all of the identified post-service private and VA treatment records and the record also includes statements by the Veteran prior to his death.  Additionally, the Veteran was afforded VA examinations in November 2007 and November 2008 for his respiratory disorders.  The VA examination reports reflect that the examiners interviewed and examined the Veteran, reviewed his past medical history, reviewed his claims folder, documented his medical conditions, and rendered findings relevant to the appropriate diagnostic codes.  The Board therefore concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2015).

The Board finds that under the circumstances of this case, VA has satisfied the notification and assistance provisions of the law, and that no further action need be undertaken on the Veteran's behalf.  Accordingly, the Board will proceed to a decision.    
Increased Rating for COPD 

The appellant contends that the Veteran's COPD warrants an evaluation in excess of 10 percent prior to October 25, 2007 and an evaluation in excess of 30 percent thereafter.  

By way of history, in May 1979, the Veteran filed a claim for service connection for asthma.  In an August 1979 rating decision, the Veteran's claim was denied.  The Veteran's service treatment records were not available at the time of the August 1979 rating decision.  In September 2007, the Veteran submitted a claim to reopen his claim for asthma along with copies of a few pages from his service treatment records.  Thereafter, in a January 2008 rating decision, the Veteran was awarded service connection for COPD and assigned a noncompensable (zero percent) evaluation from May 24, 1979 to October 24, 2007, and a 30 percent evaluation thereafter.  As discussed above, the Veteran filed a notice of disagreement as to the assigned rating to this decision in January 2009, and passed away in April 2009.  Following the Veteran's death his widow filed an application to be substituted as the claimant for the increased rating claim.  

In a November 2013 rating decision, the initial evaluation for COPD was increased from zero percent to 10 percent prior to October 25, 2007.  As the increased rating for this disability did not constitute a full grant of the benefits sought, the appellant's claim for higher initial evaluation remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

The Veteran's COPD is rated as 10 percent disabling from May 24, 1979 to October 24, 2007 and 30 percent disabling thereafter under 38 C.F.R. § 4.97, Diagnostic Code 6602 (bronchial asthma).  

The Veteran's COPD is rated under Diagnostic Code 6602.  38 C.F.R. § 4.97, Diagnostic Code 6602.  During the effective period of the grant of service connection, VA revised the criteria for diagnosing and evaluating bronchial asthma, effective October 7, 1996.  When a new regulation is issued while a claim is pending before VA, unless clearly specified otherwise, VA must apply the new provision to the claim from the effective date of the change as long as the application would not produce retroactive effects.  See VAOPGCPREC 7-03; 69 Fed. Reg. 25179 (2003).  The amended versions may only be applied as of their effective date and, before that time, only the former version of the regulation may be applied.  See VAOPGCPREC 3-00; 65 Fed. Reg. 33422 (2000); see also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  Accordingly, the Board considers the claim under the old rating criteria for the appeal period.  

Under the prior code for bronchial asthma, a 30 percent evaluation is assigned for moderate asthma, with asthmatic attacks rather frequent (separated by only 10 to 14 day intervals) with moderate dyspnea on exertion between attacks, a rating of 30 percent is provided.  When severe, with frequent attacks of asthma (one or more attacks weekly), and marked dyspnea on exertion between attacks with only temporary relief by medication and more than light manual labor precluded, a rating of 60 percent is provided.  A 100 percent rating requires pronounced symptoms with very frequent asthmatic attacks; severe dyspnea on slight exertion between attacks, and marked loss of weight or other evidence of severe impairment of health.  38 C.F.R. § 4.97, Diagnostic Code 6602 (effective prior to October 7, 1996). 

Under the prior code for chronic bronchitis, a 30 percent evaluation is assigned for moderately severe asthma with persistent cough at intervals throughout the day, considerable expectoration, considerable dyspnea on exercise, rales throughout chest, beginning chronic airway obstruction.  A 60 percent evaluation is assigned for severe asthma, with severe productive cough and dyspnea on slight exertion and pulmonary function tests indicative of severe ventilator impairment.  A 100 percent evaluation is assigned for pronounced asthma with copious productive cough and dyspnea at rest, pulmonary function testing showing a severe degree of chronic airway obstruction, with symptoms of associated severe emphysema or cyanosis and findings of rightsided heart involvement.  38 C.F.R. §4.97, Diagnostic Code 6600 (effective prior to October 7, 1996).

Under the current diagnostic code for COPD, a 30 percent evaluation is assigned for FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent predicted.  A 60 percent evaluation is assigned for FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 percent evaluation is assigned for FEV-1 less than 40 percent of predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) less than 40 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Code 6604 (2015).
 
Under the current diagnostic code for bronchial asthma, 30 percent rating is warranted for FEV-1 of 56 to 70 percent predicted, or; FEV- 1/FVC of 56 to 70 percent, or; daily inhalation or oral bronchodilator therapy, or; inhalation anti-inflammatory medication.  A 60 percent rating is provided where there is FEV-1 of 40 to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  A 100 percent rating is warranted for FEV-1 of less than 40 percent predicted; or FEV-1/FVC of less than 40 percent; or more than one attack per week with episodes of respiratory failure; or the requirement of daily use of systemic (oral or parenteral) high dose corticosteroids or immunosuppressive medications.  38 C.F.R. § 4.97, Diagnostic Code 6602 (2015). 

Under the current diagnostic code for chronic bronchitis, a 30 percent evaluation is assigned for FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent predicted.  A 60 percent evaluation is assigned for FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 percent evaluation is assigned for FEV-1 less than 40 percent of predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) less than 40 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Code 6600 (2015).  

The Veteran's service treatment records (STRs) reveal that there was no evidence of a chronic respiratory disability at the time of enlistment, but in October 1973 while in-service the Veteran was noted to have chronic respiratory infections associated with asthmatic symptoms.  Post-bronchodilator results were 70 percent regarding the maximum mid-expiratory flow.  This was consistent with a mild obstructive pulmonary disease.  Since first begin seen, the Veteran was treated with Actifed and Tedral, but continued to have shortness of breath on exertion, nocturnal cough, and occasional wheezing.  The Veteran was placed on limited duty for six months.  The final diagnosis was asthmatic bronchitis.  During his limited duty status, he presented intermittently for symptomatic treatment of upper respiratory infections associated with mild asthmatic symptoms.  He was maintained on Tedral and Choledyl and antibiotics for acute infectious flare-ups.  He reported a moderate reduction in his exercise tolerance.  Upon examination, there were bilateral rhonchi associated with mild inspiratory and expiratory wheezes over the lung fields.  A pulmonary function test was consistent with a mild to moderate obstructive defect.  It was noted that the Veteran's pathology appeared to remain stable.  

There are no medical records or lay statements regarding this disability after service discharge until the Veteran sought VA medical treatment on October 25, 2007.  On that date, the Veteran reported he had experienced a history of asthma and chronic bronchitis since military service.  Examination of the lungs on that day revealed good air movement with expiratory wheezing and the examiner altered the Veteran's diagnosis from asthma to COPD.  The examiner noted that the Veteran was on Albuterol and Ipratropium inhalers.  

In November 2007, the Veteran was afforded a VA examination.  At that examination the Veteran reported that he was diagnosed with bronchitis in the early to mid 1970s while on duty.  He reported a cough productive of clear to yellow sputa every day.  He noted experiencing hemoptysis about twice a month and stated that he had done so since the 1970s.  He felt that his cough had gotten slightly worse over the two years prior to the examination, and reported wheezing on a daily basis and mild shortness of breath on exertion.  He reported being able to work approximately two miles on level ground prior to becoming short of breath.  H reported shortness of breath on over-exertion, such as climbing hills or running.  He was able to perform his job-related activities without shortness of breath.  He described having a respiratory infection about once a year, which he treated with antibiotics.  He further reported using albuterol and Atrovent inhalers two to three times a week.  Upon examination, the examiner found mild expiratory wheezing.  The Veteran did not appear short of breath at rest.  Pulmonary testing revealed that the Veteran had a FEV1 of 59 percent predicted, and FEV1/FVC of 53 percent, and DLCO of 56.8 percent predicted.  The diagnosis was mild COPD or chronic bronchitis, a subset of COPD.  The examiner found the Veteran was able to engage in activities of daily living without restriction and he currently worked as an EMT for an ambulance service.  He was able to do so without restriction.  The examiner found the Veteran's symptoms had been present since active duty.

July 2008 and February 2009 VA treatment records noted the Veteran's report that his COPD caused shortness of breath and wheezing when the temperature became hot. 

In November 2008, the Veteran was afforded another VA examination for his left lung carcinoma; however, the examiner discussed the Veteran's respiratory symptoms in general in the examination report; therefore, the examination is relevant here.  The Veteran reported experiencing a chronic daily cough, no history of hemoptysis since his initial diagnosis in March or April of 2008, and stable weight.  Although he reported shortness of breath on exertion, he was able to walk approximately 50 yards.  He used an albuterol and Atrovent inhalers approximately once a week.  Upon physical examination, the examiner noted that the Veteran experienced no wheezing upon his examination, and no expiratory phasing.  His FEV1 post bronchodilator was 65 percent, which the examiner specified related to the Veteran's COPD and not his cancer, and his FEV1/FVC was 57 percent post bronchodilator.  DLCO was 50 percent.  The examiner stated that the COPD would limit his ability to do physical exertion.  

Period prior to October 25, 2007

Under the prior rating criteria, the Board finds that a higher evaluation of 30 percent is warrant, resolving all doubt in favor of the Veteran.  Such an evaluation requires moderate asthma, with asthmatic attacks rather frequent (separated by only 10 to 14 day intervals) with moderate dyspnea on exertion between attacks or moderately severe asthma with persistent cough at intervals throughout the day, considerable expectoration, considerable dyspnea on exercise, rales throughout chest, beginning chronic airway obstruction.  38 C.F.R. § 4.97, 6600, 6602 (effective prior to October 7, 1996).  Here, the Veteran's STRs show, at discharge, a moderate reduction in exercise tolerance and pulmonary function testing showed a mild to moderate obstructive defect.  STRs also showed shortness of breath on exertion and occasional wheezing.  At the 2007 VA examination, the Veteran reported that since service he had had a daily cough productive of clear to yellow sputa and hemoptysis about twice a month, and mild shortness of breath on exertion.  He reported shortness of breath on over-exertion, such as climbing hills or running.  Resolving all doubt in favor of the Veteran, the Board finds that this more closely approximates moderate asthma with frequent attacks.  Accordingly, a 30 percent evaluation is assigned.

A 60 percent evaluation, however, is not for assignment under the prior diagnostic Codes.  This is because the evidence of record does not show at any point that the Veteran experienced severe asthma.  Moreover, at the 2007 VA examination, it was noted that the Veteran's COPD did not interfere with his employment, although over-exertion was affected.  There was only mild to moderate shortness of breath.  See 38 C.F.R. § 4.97, Diagnostic Codes 6600, 6602 (effective prior to October 7, 1996).   Accordingly, a 30 percent evaluation, but no more, is warranted.  

Under the current rating criteria, the Board finds that an evaluation in excess of 30 percent is not warranted.  Such an evaluation would require a FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit), or at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  38 C.F.R. § 4.97, Diagnostic Codes 6600, 6602, 6604 (2015).  There are no objective findings for the period prior to October 25, 2007.  Furthermore, the Veteran and the appellant have not alleged monthly visits to a physician for care of exacerbations, or intermittent (at least three per year) courses of systemic corticosteroids.  Accordingly, an evaluation in excess of 30 percent is not warranted.
 
Period on and after October 25, 2007

Under the current and prior rating criteria, the Board finds that an evaluation in excess of 30 percent is not warranted.  Such an evaluation would require a FEV-1 of 40- to 55-percent predicted, FEV-1/FVC of 40 to 55 percent, DLCO (SB) of 40- to 55-percent predicted, maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit), at least monthly visits to a physician for required care of exacerbations, intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids, severe asthma with frequent attacks of asthma (one or more attacks weekly), and marked dyspnea on exertion between attacks with only temporary relief by medication and more than light manual labor precluded, or severe asthma, with severe productive cough and dyspnea on slight exertion and pulmonary function tests indicative of severe ventilator impairment.  38 C.F.R. § 4.97, Diagnostic Codes 6600, 6602 (in effect prior to October 7, 1996); 38 C.F.R. § 4.97, Diagnostic Codes 6600, 6602, 6604 (2015).  Regarding the relevant objective findings, the November 2007 VA pulmonary testing revealed that the Veteran had a FEV1 of 59 percent predicted, and FEV1/FVC of 53 percent, and DLCO of 56.8 percent predicted.  The November 2008 VA pulmonary function testing was FEV1 post bronchodilator was 65 percent, which the examiner specified related to the Veteran's COPD and not his cancer, and his FEV1/FVC was 57 percent post bronchodilator.  DLCO was 50 percent.  Additionally, none of the VA examination reports or treatment records indicate the Veteran's COPD was severe.  These findings do not warrant a 60 percent evaluation.

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1).  Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  However, in this case, the Board finds that the record does not show that the Veteran's COPD is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).

The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluations for the service-connected disability are inadequate.  The symptoms of the service-connected disability are contemplated by the rating criteria as they contemplated the effects on the Veteran's respiration, medical taken, and effects on activities.  As such, the Board concludes that referral for extraschedular consideration is not warranted here. 

In addition, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, neither the apellant nor the record has raised this contention.  Yancy v. McDonald, No. 14-3390 (Ct. Vet. App. Jan. 12, 2016).


ORDER

Prior to October 25, 2007, an initial rating of 30 percent, but no more, for service-connected COPD is granted.

On and after October r25, 2007, an initial rating in excess of 30 percent for service-connected COPD is denied.  





____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


